 



         

EXHIBIT 10.82
CHANGE IN CONTROL AGREEMENT
               AGREEMENT (this “Agreement”) by and between USEC Inc., a Delaware
corporation (the “Company”) and [NAME] (the “Executive”) dated as of [DATE].
               WHEREAS, the Executive is currently an employee of the Company;
               WHEREAS, the Board of Directors of the Company (the “Board”) has
determined that it is essential to the best interests of the Company and its
shareholders to foster the continued employment of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined in Section 1 hereof) of the Company;
               WHEREAS, the Board has determined that appropriate steps should
be taken to reinforce and encourage the continued attention and dedication of
the Executive in the Executive’s assigned duties without distraction in the face
of potentially disturbing circumstances arising from any possible Change in
Control of the Company; and
               WHEREAS, the Board has concluded that the interests of the
Company described above can be best satisfied by agreeing to make certain
payments to the Executive if the Executive’s employment is terminated following
a Change in Control;
               NOW, THEREFORE, the parties hereto hereby agree as follows:
               1. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
               “Affiliate” shall mean (i) any entity that, directly or
indirectly, is controlled by the Company, (ii) any entity in which the Company
has a significant equity interest and (iii) an affiliate of the Company, as
defined in Rule 12b-2 promulgated under Section 12 of the Exchange Act, in each
case as determined by the Committee.
“Cause” shall mean any of the following:
(i) the engaging by the Executive in willful misconduct that is injurious to the
Company or its Affiliates;
(ii) the embezzlement or misappropriation of funds or property of the Company or
its Affiliates by the Executive, or the conviction of the Executive of a felony
or the entrance of a plea of guilty or nolo contendere by the Executive to a
felony; or
(iii) the willful failure or refusal by the Executive to substantially perform
his or her duties or responsibilities that continues after demand for
substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in

 



--------------------------------------------------------------------------------



 



which the Company believes the Executive has not substantially performed his or
her duties (other than (x) any such failure resulting from the Executive’s
incapacity due to Disability, or (y) any such actual or anticipated failure
after the issuance of a Notice of Termination by the Executive for Good Reason).
For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him or
her not in good faith and without reasonable belief that his or her action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
the Executive’s employment shall not be deemed to have been terminated for Cause
unless (A) a reasonable notice shall have been given to him or her setting forth
in reasonable detail the reasons for the Company’s intentions to terminate for
Cause, and if such termination is pursuant to clause (i) or (iii) above, and the
damage to the Company is curable, only if the Executive has been provided a
period of ten business days from receipt of such notice to cease the actions or
inactions, and he or she has not done so; (B) an opportunity shall have been
provided for the Executive together with his or her counsel, to be heard before
the Board; and (C) if such termination is pursuant to clause (i) or (iii) above,
delivery shall have been made to the Executive of a Notice of Termination from
the Board finding that in the good faith opinion of a majority of the
non-management members of the Board he or she was guilty of conduct set forth in
clause (i) or (iii) above, and specifying the particulars thereof in reasonable
detail. Any determination of Cause made by the Company in accordance with the
foregoing procedure shall be made by the Company, in its sole discretion. Any
such determination shall be final and binding on the Executive.
           “Change in Control” shall mean the following and shall be deemed to
have occurred if any of the following events shall have occurred:
               (i) any “Person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than (A) the Company, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(C) any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of Shares), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
voting securities;
               (ii) the following individuals cease for any reason to constitute
a majority of the number of directors then serving: individuals who, on the
Effective Date (as defined below), constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-

2



--------------------------------------------------------------------------------



 



thirds (2/3) of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended;
(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) more than 60% of the combined voting power of
the voting securities of the Company or such surviving or parent entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person, directly or indirectly, acquired 40% or
more of the combined voting power of the Company’s then outstanding securities
(not including any securities acquired directly from the Company or its
Affiliates); or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least 60% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Company’s Board of
Directors.
“Disability” shall mean that the Executive has become totally and permanently
disabled as defined or described in the Company’s long term disability benefit
plan applicable to executive officers as in effect at the time the Executive’s
disability is incurred.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Good Reason” shall mean, without the Executive’s express written consent, any
of the following, unless such act or failure to act is corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof:
(i) the Executive is removed from the Executive’s position as in effect
immediately prior to the Change in Control for any reason other than (A) by
reason of death, Disability or Retirement or (B) for Cause;

3



--------------------------------------------------------------------------------



 



               (ii) the Executive is assigned any duties inconsistent in a
material respect with the Executive’s position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities as in
effect immediately prior to the Change in Control if such assignment results in
a diminution in such position, authority, duties or responsibilities (excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly following notice thereof
given by the Executive);
               (iii) the Company fails to pay the Executive any amounts
otherwise vested and due to the Executive under any employment agreement or any
other compensation plan of the Company and such failure continues for ten
business days following notice to the Company thereof;
               (iv) the Executive’s annual base salary or annual bonus
opportunity as in effect immediately prior to the Change in Control (or
thereafter if higher) is reduced (except for across-the-board reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company);
               (v) the failure by the Company to continue to provide the
Executive with benefits at least as favorable in the aggregate as those enjoyed
by the Executive under the Company’s pension, life insurance, medical, health
and accident, disability, travel, deferred compensation and savings plans in
which the Executive was participating at the time of the Change in Control, the
taking of any action by the Company that would directly or indirectly materially
reduce such benefits in the aggregate or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Change in Control
unless such material fringe benefit is replaced with a comparable benefit, or
the failure by the Company to continue to provide the Executive with the number
of paid vacation days to which the Executive is entitled;
               (vi) the failure of the Company to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 9 hereof;
               (vii) any relocation of the Executive’s principal place of
business from its location as of the date immediately preceding a Change in
Control, by more than 50 miles; or
               (viii) any purported termination of the Executive’s employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 3(b) hereof, which termination for purposes of this
Agreement shall be ineffective.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason unless the Executive shall have delivered a Notice
of Termination within 90 days of the Executive’s having actual knowledge of the
occurrence of one of such events, stating that the

4



--------------------------------------------------------------------------------



 



Executive intends to terminate employment for Good Reason. For purposes of this
Agreement, any good faith determination of “Good Reason” made by the Executive
shall be conclusive.
           “Retirement” shall mean the attainment by the Executive of normal
retirement age as defined in the Company’s tax qualified defined benefit pension
plan.
           “Shares” shall mean shares of common stock, $0.10 par value, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time.
           2.  Term of Agreement. The term of this Agreement will commence as of
the date hereof (the “Effective Date”) and shall continue in effect until the
third anniversary of the Effective Date, unless further extended or sooner
terminated as hereinafter provided. Commencing on the first anniversary of the
Effective Date, and on each anniversary of such date thereafter (each, an
“Anniversary Date”), the term shall automatically be extended for one additional
year unless the Board of Directors of the Company (the “Board”) gives notice to
the Executive, at least two months prior to such Anniversary Date, that it does
not wish to extend the term. Notwithstanding the foregoing, upon the occurrence
of a Change in Control during the term of this Agreement, this Agreement shall
continue in effect for a period of not less than three years from the date of
such Change in Control, unless sooner terminated as hereinafter provided.
           3.  Termination Following Change in Control. (a) If a Change in
Control shall have occurred, upon a termination of employment during the term of
this Agreement by the Company without Cause, or by the Executive for Good
Reason, the Executive shall be entitled to the benefits provided in Section 4
hereof.
           (b)  Notice of Termination. Following a Change in Control, any
purported termination of employment by the Company or by the Executive shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and shall specify the
Date of Termination. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Good Reason or Cause shall not waive any right of the Executive or the
Company under this Agreement or preclude the Executive or the Company from
asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights under this Agreement.
           (c)  Date of Termination. Following a Change in Control, “Date of
Termination” shall mean the date specified in the Notice of Termination, which
shall not be less than 30 nor more than 60 days from the date such Notice of
Termination is given, (except for a termination pursuant to paragraph (vi) of
the definition of Good Reason, in which event the date upon which any succession
referred to therein becomes effective shall be deemed the Date of Termination,
or

5



--------------------------------------------------------------------------------



 



a termination by the Company for Cause, in which event the date such notice is
received shall be the Date of Termination).
               4.  Compensation upon Termination without Cause or for Good
Reason. Following a Change in Control, upon any termination of the Executive’s
employment by the Company without Cause (other than because of death, Disability
or Retirement), or any termination of employment by the Executive for Good
Reason, in any case, during the term of this Agreement, in lieu of any severance
benefits Executive would otherwise be eligible to receive under any employment
agreement with the Company or under the Company’s severance plan, if any, as in
effect immediately prior to the Change in Control, the Executive shall be
entitled to the following benefits and payments:
               (a) A cash lump sum payment (payable within ten days of the Date
of Termination) of full base salary through the Date of Termination at the rate
in effect at the time the Notice of Termination is given or, if higher, at the
rate in effect immediately prior to the reduction giving rise (pursuant to
clause (iv) of the definition of Good Reason) to such termination, plus all
other amounts to which the Executive is entitled under any compensation or
benefit plan of the Company at the time such payments are due under the terms of
such plans;
               (b) A cash lump sum payment (payable within ten days of the Date
of Termination) equal to two and one-half times the sum of the Final Average
Salary and the Final Average Bonus, where (A) the “Final Average Salary” means
the average of the Executive’s Annual Base Salary as in effect for each of the
three years preceding the Date of Termination and commencing no earlier than
February 3, 1999 (or, if shorter, the number of years from February 3, 1999 to
the Date of Termination) and (B) the “Final Average Bonus” means the average of
the Bonuses awarded to the Executive pursuant to the Annual Incentive Program
with respect to the three years preceding the Date of Termination and commencing
no earlier than February 3, 1999 (or, if shorter, the number of years from
February 3, 1999 to the Date of Termination);
               (c) Subject to the Executive’s continued compliance with
Section 7 hereof, life, disability, accident and health insurance benefits
substantially similar to those that the Executive was receiving immediately
prior to the Change in Control (or thereafter, if higher) until the earlier to
occur of (i) the 30 month anniversary of the Date of Termination or (ii) such
time as the Executive is covered by comparable programs of a subsequent
employer; provided, however, that in the event the Company is unable to provide
such benefits, the Company shall make annual payments to the Executive in an
amount such that following the Executive’s payment of applicable taxes thereon,
the Executive retains an amount equal to the cost to the Executive, net of any
cost that would otherwise be borne by the Executive, of obtaining comparable
life, disability, accident and health insurance coverage. Benefits otherwise
receivable by the Executive pursuant to this Section 4(c) shall be reduced to
the extent comparable benefits are actually received during the 30 month period
following termination, and any such benefits actually received by the Executive
shall be reported to the Company.

6



--------------------------------------------------------------------------------



 



               (d) In addition to all other amounts payable under this
Section 4, the Executive shall be entitled to receive all benefits payable under
any other plan or agreement relating to retirement benefits (including plans or
agreements of any successor following a Change in Control) in accordance with
the terms of such plan or agreement; provided that, to the extent permitted by
applicable law, the Executive shall be credited under such plans or agreements
(including plans and agreements of any successor) with two and one-half years’
additional service with the Company after the Date of Termination for all
purposes, including vesting, eligibility and benefit accrual.
               5.  Full Settlement; Mitigation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others. The Executive shall not be required to mitigate
the amount of any payment or benefit provided for in Section 4 hereof by seeking
other employment or otherwise, nor (except as specifically provided in Section 4
hereof) shall the amount of any payment or benefit provided for in Section 4
hereof be reduced by any compensation earned by the Executive as the result of
employment by another employer or by retirement benefits after the Date of
Termination, or otherwise.
               6.  Certain Tax Consequences. Whether or not the Executive
becomes entitled to the payments and benefits described in Section 4 hereof, if
any of the payments or benefits received or to be received by the Executive in
connection with a change in ownership or control of the Company (as defined in
section 280G of the Code (a “Statutory Change in Control”)) or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any person whose
actions result in a Statutory Change in Control or any person affiliated with
the Company or such person) (collectively, the “Severance Benefits”) will be
subject to any excise tax (the “Excise Tax”) imposed under section 4999 of the
Code, the Company shall pay to the Executive an additional amount equal to the
Excise Tax (the Excise Tax Payment”).
               For purposes of determining whether any of the Severance Benefits
will be subject to the Excise Tax and the amount of such Excise Tax:
               (a) all of the Severance Benefits shall be treated as “parachute
payments” within the meaning of Code section 280G(b)(2), and all “excess
parachute payments” within the meaning of Code section 280G(b)(1) shall be
treated as subject to the Excise Tax, unless, in the opinion of tax counsel
selected by the Company’s independent auditors and reasonably acceptable to the
Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Code section
280G(b)(4)(A), or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered, within the meaning of
Code section 280G(b)(4)(B), in excess of the “Base Amount” as defined in Code
section 280G(b)(3) allocable to such reasonable compensation, or are otherwise
not subject to the Excise Tax; and

7



--------------------------------------------------------------------------------



 



               (b) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Code section 280G(d)(3) and (4).
               In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
the Executive’s employment, the Executive shall repay to the Company, at the
time that the amount of such reduction in Excise Tax is finally determined (the
“Reduced Excise Tax”), the difference of the Excise Tax Payment and the Reduced
Excise Tax. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of the termination of the Executive’s
employment (including by reason of any payment the existence or amount of which
could not be determined at the time of the Excise Tax Payment), the Company
shall make an additional Excise Tax payment in respect of such excess (plus any
interest or penalties payable by the Executive with respect to such excess) at
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Severance Benefits.
               7.  Confidential Information; Non-Solicitation;
Non-Competition. The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret, proprietary, or confidential materials,
knowledge, data or any other information relating to the Company or any of its
affiliated companies, and their respective businesses (“Confidential
Information”), which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
that shall not have been or now or hereafter have become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). During the term of this Agreement and (a) for a period of
five years thereafter with respect to Confidential Information that does not
include trade secrets, and (b) any time thereafter with respect to Confidential
Information that does include trade secrets, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by it.
               In addition, the Executive shall not, at any time during the term
of this Agreement and for a period of two and one-half years thereafter,
(a) engage or become interested as an owner (other than as an owner of less than
5% of the stock of a publicly owned company), stockholder, partner, director,
officer, employee (in an executive capacity), consultant or otherwise in any
business that is competitive with any business conducted by the Company or any
of its affiliated companies during the term of this Agreement or as of the Date
of Termination, as applicable or (b) recruit, solicit for employment, hire or
engage any employee or consultant of the Company or any person who was an
employee or consultant of the Company within two (2) years prior to the Date of
Termination. The Executive acknowledges that these provisions are necessary for
the Company’s protection and are not unreasonable, since he would be able to
obtain employment

8



--------------------------------------------------------------------------------



 



with companies whose businesses are not competitive with those of the Company
and its affiliated companies and would be able to recruit and hire personnel
other than employees of the Company. The duration and the scope of these
restrictions on the Executive’s activities are divisible, so that if any
provision of this paragraph is held or deemed to be invalid, that provision
shall be automatically modified to the extent necessary to make it valid.
               8.  Remedies. The Executive acknowledges that a violation or
attempted violation on the Executive’s part of Section 7 will cause irreparable
damage to the Company, and the Executive therefore agrees that the Company shall
be entitled as a matter of right to an injunction, out of any court of competent
jurisdiction, restraining any violation or further violation of such promises by
the Executive or the Executive’s employees, partners or agents. The Executive
agrees that such right to an injunction is cumulative and in addition to
whatever other remedies the Company may have under law or equity.
               9.  Successors; Binding Agreement. (a) The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as defined above and any successor to its business and/or
assets that assumes and agrees to perform this Agreement by operation of law, or
otherwise. Prior to a Change in Control, the term “Company” shall also mean any
Affiliate of the Company to which the Executive may be transferred and the
Company shall cause such successor employer to be considered the “Company” and
to be bound by the terms of this Agreement and this Agreement shall be amended
to so provide. Following a Change in Control the term “Company” shall not mean
any Affiliate of the Company to which Executive may be transferred unless
Executive shall have previously approved of such transfer in writing, in which
case the Company shall cause such successor employer to be considered the
“Company” and to be bound by the terms of this Agreement and this Agreement
shall be amended to so provide. Failure of the Company to obtain an assumption
and agreement as described in this Section 9(a) prior to the effective date of a
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to under this Agreement if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.
               (b) This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee or other designee or, if there is no such designee,
to the Executive’s estate.

9



--------------------------------------------------------------------------------



 



               10.  Notices. Any notice, request, instruction or other document
given under this Agreement shall be in writing and shall be addressed and
delivered, in the case of the Company, to the Secretary of the Company at the
principal office of the Company and, in the case of the Executive, to the
Executive’s address as shown in the records of the Company or to such other
address as may be designated in writing by either party.
               11.  Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
               12.  Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
               13.  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflict of laws provisions thereof.
               14.  Validity. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
               15.  Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
               16.  Arbitration. Except as otherwise provided in Section 8
hereof, the parties agree that any dispute, claim, or controversy based on
common law, equity, or any federal, state, or local statute, ordinance, or
regulation (other than workers’ compensation claims) arising out of or relating
in any way to this Agreement, its termination or any termination of employment,
including whether such dispute is arbitrable, shall be settled by arbitration.
This agreement to arbitrate includes but is not limited to all claims for any
form of illegal discrimination, improper or unfair treatment or dismissal, and
all tort claims. The Executive shall still have a right to file a discrimination
charge with a federal or state agency, but the final resolution of any
discrimination claim shall be submitted to arbitration instead of a court or
jury. The arbitration proceeding shall be conducted under the employment dispute
resolution arbitration rules of the American

10



--------------------------------------------------------------------------------



 



Arbitration Association in effect at the time a demand for arbitration under the
rules is made. The decision of the arbitrator(s), including determination of the
amount of any damages suffered, shall be exclusive, final, and binding on all
parties, their heirs, executors, administrators, successors and assigns.
                17.  Status Prior to Change in Control. Nothing contained in
this Agreement shall impair or interfere in any way with the Executive’s right
to terminate employment or the right of the Company to terminate the Executive’s
employment with or without Cause prior to a Change in Control. Nothing contained
in this Agreement shall be construed as a contract of employment between the
Company and the Executive.
                18.  Legal Fees. The Company shall pay the Executive’s
reasonable legal fees and expenses that may be incurred by the Executive in
contesting or disputing any termination of employment following a Change in
Control or in seeking to obtain or enforce any right or benefit provided by this
Agreement, if the Executive is the prevailing party in connection with any such
dispute.
                19.  Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the subject matter herein and
supersedes any prior agreements between the Company and the Executive. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.
                IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            USEC INC.
      By:           W. Lance Wright        Senior Vice President, Human
Resources & Administration              [NAME]
                       

11